Citation Nr: 1041629	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-16 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
residuals of status post surgical repair of the right thumb.  

2.  Entitlement to an initial compensable rating for residuals of 
status post surgical repair of the right knee.  

3.  Entitlement to an initial rating in excess of 10 percent for 
status post fracture of the L3 vertebrae.  

4.  Entitlement to an initial rating in excess of 10 percent for 
residuals of status post surgical repair of the right wrist.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to January 
2005; he also had prior active duty of one year, nine months, and 
six days, and prior inactive duty of two years, six months, and 
seven days.    

This case came before the Board of Veterans' Appeals (Board) 
initially on appeal from a March 2005 rating decision issued in 
April 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which, in pertinent 
part denied entitlement to the higher initial ratings on appeal.

In July 2008, the Board remanded the four issues remaining on 
appeal, along with three service-connection issues, for 
additional development.  Service connection for all three issues, 
bilateral ankle, left knee and chronic upper back and neck 
disabilities, was granted in an August 2010 rating decision.  As 
this represents a full grant of benefits, these issues are no 
longer in appellate status.   

Unfortunately, the requested development on the remaining four 
higher rating issues has not been completed.  Therefore, the 
appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.


REMAND

In July 2008, the Veteran's claim was remanded so that he could 
receive a VA examination for each of the above disabilities.  In 
the remand order, the Board requested that the examiner report 
any neurological symptoms found on examination, particularly with 
respect to the right thumb, and, if neurological impairment was 
found, the examiner was to indicate whether the impairment was 
mild, moderate, moderately severe, or severe.  The Veteran was 
afforded a VA examination in June 2009, at which time, the 
examiner found decreased sensation in the thumb area in the form 
of decreased pinprick and light touch, diagnosing peripheral 
neuropathy of the nerves to the thumb as a result of the service-
connected right thumb fracture.  However, the examiner did not 
provide an opinion as to the level of severity of the neuropathy, 
which is required for assigning a rating for the Veteran's right 
thumb disability.  Moreover, during examination of the right 
wrist, the examiner noted the Veteran's report of his hands 
falling asleep at night.  However, no opinion was provided as to 
whether there was any neurological impairment of the right wrist 
and, if so, the level of severity.  As the Board's July 2008 
remand order has not been complied with, remand of the issue is 
necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).  

In addition, during the June 2009 VA examinations for the right 
thumb, lumbar spine, right wrist, and right knee, the examiner 
noted the Veteran's reports of flare-ups with each body part and 
indicated that during flare-ups, he experienced pain and 
decreased range of motion.  The examiner recorded the Veteran's 
range of motion for each body part and indicated whether there 
was a loss of range of motion due to functional factors such as 
pain, weakness or fatigability.  However, the loss of range of 
motion during flare-ups was not provided or estimated in terms of 
degrees of range of motion, as required under the rating code.  

When evaluating musculoskeletal disabilities, the Board is 
required to consider the effect of functional factors, including 
pain and flare-ups, when rating a service connected disability on 
the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As the June 
2009 report does not include information about the effect of the 
reported flare-ups on range of motion, the examination is 
inadequate for rating purposes.  

Therefore, the Veteran's claim must be remanded to obtain an 
opinion regarding neurological impairment of the right thumb and 
right wrist and to clarify the loss of range of motion in 
degrees, if any, that results from a flare-up involving the right 
thumb, right wrist, right knee and lumbar spine.  Accordingly, 
the Veteran's entire claims file should be forwarded to the 
examiner who examined him and prepared the June 2009 examination 
report for an addendum opinion addressing the requested 
information.  VA should only arrange for the Veteran to undergo 
further examination if the prior examiner is not available, or 
cannot provide the requested opinions without first examining the 
Veteran.

If a further examination is scheduled, the Veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may result in denial of the claims.  See 38 
C.F.R. § 3.655 (2010).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant 
and death of an immediate family member. If the Veteran fails to 
report to any scheduled examination, VA should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) of 
the date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to readjudication of the claim, VA should also give the 
Veteran another opportunity to present information and evidence 
pertinent to the claims remaining on appeal.  And, after 
providing the appropriate notice, VA should obtain any additional 
evidence for which the Veteran provides sufficient information 
and, if necessary, authorization, following the procedures 
prescribed in 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and, 
if necessary, authorization, to enable VA to 
obtain any additional evidence not of record 
that pertains to the claims remaining on 
appeal.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, VA should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  After completion of 1 above, forward the 
Veteran's entire claims file to the examiner 
who examined the Veteran in June 2009 for an 
addendum opinion.  After reviewing the claims 
file, for each disability, the examiner 
should determine whether each disability is 
manifested by weakened movement, excess 
fatigability, incoordination, pain or flare-
ups.  Such determinations should, if 
possible, be expressed in terms of the degree 
of additional range-of-motion lost due to any 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups.  The 
examiner should note the points in the ranges 
of motion when pain becomes evident.  With 
regard to the right thumb and wrist, the 
examiner should also describe any 
neurological symptoms found on examination 
and should indicate whether the impairment 
found, including currently-diagnosed 
peripheral neuropathy of the nerves of the 
right thumb, is mild, moderate, moderately 
severe or severe.  

If the prior examiner is not available, or is 
unable to provide the requested opinions 
without examining the Veteran, arrange for 
the Veteran to undergo VA orthopedic 
examination, by an appropriate physician, to 
obtain the above-requested medical opinions. 

Any opinion offered should reflect 
consideration of the Veteran's documented 
medical history and assertions.  The examiner 
should set forth all findings (if any), along 
with the complete rationale for the 
conclusions reached, in a printed report.  If 
any requested opinion cannot be given, the 
examiner should state the reason(s) why.

3.  After completing the above requested 
actions, and any additional notice and/or 
development deemed warranted, readjudicate 
the claims for higher initial ratings.  If 
any benefit sought on appeal remains denied, 
furnish the Veteran and his representative 
with a supplemental statement of the case 
before the claims file is returned to the 
Board for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


